                                           1   ERIC J. BALL (CSB No. 241327)                   ROGER J. BROTHERS, SBN 118622
                                               eball@fenwick.com                               rbrothers@brotherssmithlaw.com
                                           2   FENWICK & WEST LLP                              HORACE W. GREEN, SBN 115699
                                               Silicon Valley Center                           hgreen@brotherssmithlaw.com
                                           3   801 California Street                           BROTHERS SMITH LLP
                                               Mountain View, CA 94041                         2033 N. Main Street, Suite 720
                                           4   Telephone:     650.988.8500                     Walnut Creek, California 94596
                                               Facsimile:     650.938.5200                     Telephone: 925 944 9700
                                           5                                                   Facsimile: 925 944 9701
                                               SILVIA M. MEDINA (pro hac vice)
                                           6   silvia.medina@fenwick.com                       JAMES W. MCCONKIE III, Utah Bar No.
                                               FENWICK & WEST LLP                              8614 jmcconkie@wnlaw.com
                                           7   902 Broadway, Suite 14                          (Pro Hac Vice)
                                               New York, NY 10010                              BRITTANY FRANDSEN, Utah Bar No.
                                           8   Telephone:    212.430.2600                      16051 bfrandsen@wnlaw.com
                                               Facsimile:    650.938.5200                      (Pro Hac Vice)
                                           9                                                   WORKMAN NYDEGGER
                                               CHIEH TUNG (CSB No. 318963)                     A PROFESSIONAL CORPORATION
                                          10   ctung@fenwick.com                               60 East South Temple, Tenth Floor
                                               FENWICK & WEST LLP                              Salt Lake City, Utah 84111
                                          11                                                   Telephone: (801) 533-9800
                                               555 California Street, 12th Floor               Facsimile: (801) 328-1707
                                          12   San Francisco, CA 94104
                                               Telephone:     415.875.2300
F ENWICK & W EST LLP




                                                                                               Attorneys for Defendant ONICA GROUP
                                               Facsimile:     415.281.1350
                       ATTORNEYS AT LAW




                                          13                                                   LLC

                                          14   Attorneys for Plaintiff
                                               TANIUM INC.
                                          15

                                          16                                   UNITED STATES DISTRICT COURT

                                          17                              NORTHERN DISTRICT OF CALIFORNIA

                                          18                                      SAN FRANCISCO DIVISION

                                          19

                                          20   TANIUM INC.,                                    Case No.: 3:19-cv-02527-EMC

                                          21                      Plaintiff,                   JOINT STIPULATION OF DISMISSAL

                                          22          v.

                                          23   ONICA GROUP LLC,

                                          24                      Defendant.

                                          25

                                          26

                                          27

                                          28


                                               JOINT STIPULATION OF DISMISSAL                                   Case No.: 3:19-cv-02527-EMC
                                           1          It is hereby stipulated and agreed by Tanium Inc. (“Tanium”) and Onica Group LLC

                                           2   (“Onica”) that pursuant to Federal Rules of Civil Procedures 41(a)(1)(A)(ii), all claims in this

                                           3   action between Tanium and Onica are dismissed with prejudice, with each party to bear its own

                                           4   attorneys’ fees and costs.

                                           5

                                           6   Dated: February 20, 2020                       FENWICK & WEST LLP
                                           7
                                                                                              By: /s/ Eric J. Ball
                                           8                                                      Eric J. Ball
                                           9                                                  Attorneys for Plaintiff
                                                                                              TANIUM INC.
                                          10

                                          11   Dated: February 20, 2020                       WORKMAN NYDEGGER
                                          12
F ENWICK & W EST LLP




                                                                                              By: /s/ James W. McConkie III
                       ATTORNEYS AT LAW




                                          13                                                      James W. McConkie III
                                          14                                                  Attorneys for Defendant
                                                                                              ONICA GROUP LLC
                                          15

                                          16

                                          17                                            ATTESTATION
                                          18          I attest that concurrence in the filing of this document has been obtained from the other

                                          19   signatories.
                                                                                                              ISTRIC
                                                                                                      TES D         TC
                                          20   Dated: February 20, 2020                           T A
                                                                                                  /s/ Eric J. Ball
                                                                                                                            O
                                                                                              S




                                                                                                  Eric J. Ball
                                                                                                                             U
                                                                                            ED




                                          21
                                                                                                                              RT




                                                                                                                   TED
                                                                                        UNIT




                                          22                                                              GRAN
                                                                                                                                     R NIA




                                          23
                                                                                                                          Chen
                                                                                                                 ard M.
                                                                                         NO




                                          24                                                                  dw
                                                                                                      Judge E
                                                                                                                                     FO
                                                                                          RT




                                          25
                                                                                                                                 LI




                                                                                                 ER
                                                                                            H




                                                                                                                             A




                                                                                                      N                          C
                                          26                                                                            F
                                                              DATED: 2/20/2020                            D IS T IC T O
                                                                                                                R
                                          27

                                          28


                                               JOINT STIPULATION OF DISMISSAL                                                    Case No.: 3:19-cv-02527-EMC
